 


109 HR 1939 IH: To prohibit funds appropriated for the Export-Import Bank of the United States, any international financial institution, or the North American Development Bank from being used for loans to any country until the country has honored all United States requests to extradite criminals who have committed a crime punishable by life imprisonment or death.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1939 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To prohibit funds appropriated for the Export-Import Bank of the United States, any international financial institution, or the North American Development Bank from being used for loans to any country until the country has honored all United States requests to extradite criminals who have committed a crime punishable by life imprisonment or death. 
 
 
1. Limitation on use of appropriated funds by the Export-Import Bank of the United StatesSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the end the following: 
 
(13)Prohibition relating to honoring of certain extradition requestsThe Bank may not guarantee, insure, or extend credit, or participate in the extension of credit, to the government of any country or any agency or instrumentality of any government, until that government has honored all United States requests to extradite criminals who have committed a crime punishable by life imprisonment or death.. 
2.Limitation on use of appropriated funds by the International Development InstitutionsTitle XV of the International Financial Institutions Act (22 U.S.C. 262o—262o–2) is amended by adding at the end the following: 
 
1504.Prohibition relating to honoring of certain extradition requestsFunds appropriated for payment to an international financial institution (as defined in section 1701(c)(2)) shall not be made available to the institution unless the institution has made a binding commitment to the Secretary of the Treasury to not provide a loan or extend credit to the government of any country or any agency or instrumentality of any government, until that government has honored all United States requests to extradite criminals who have committed a crime punishable by life imprisonment or death.. 
3.Limitation on use of appropriated Funds by the North American Development BankPart 2 of subtitle D of title V of the North American Free Trade Agreement Implementation Act (22 U.S.C. 290m—290m–3) is amended by adding at the end the following: 
 
545.Prohibition relating to honoring of certain extradition requestsFunds appropriated for payment to the Bank shall not be made available to the Bank unless the Bank has made a binding commitment to the Secretary of the Treasury to not provide a loan or extend credit to any government or any agency or instrumentality of any government, until that government has honored all United States requests to extradite criminals who have committed a crime punishable by life imprisonment or death..  
 
